Citation Nr: 0941867	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  04-20 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Entitlement to service connection for a scar as the 
residual of a burn to the right arm.

2.  Entitlement to service connection for the residuals of 
complications of pregnancy, resulting in the need for 
Caesarean section delivery with resulting scar.

3.  Entitlement to service connection for arthritis of the 
right ankle.

4.  Entitlement to service connection for an acquired 
psychiatric disorder to include a mood disorder, depression 
and symptoms of night sweats, insomnia, and headaches.

5.  Entitlement to service connection for fibromyalgia.

6.  Entitlement to service connection for left knee 
patellofemoral pain syndrome.

7.  Entitlement to service connection for right knee 
patellofemoral pain syndrome.

8. Entitlement to service connection for left shoulder 
tendonitis.

9.  Entitlement to service connection for right shoulder 
tendonitis.

10.  Entitlement to service connection for joint pain 
involving the back and bilateral hands, claimed as an 
undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran served on active duty from March 1989 to February 
1995.  Service personnel records show she served in Saudi 
Arabia from October 1990 to April 1991.

This appeal arises before the Board of Veterans' Appeals 
(Board) from two rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas; an 
April 2003 rating decision, which denied service connection 
for symptoms of night sweats, left and right knee 
patellofemoral syndrome, and right and left shoulder 
tendonitis, and a September 2006 rating decision that, in 
part, denied service connection for mood disorder, 
depression, arthritis of the right knee, arthritis of the 
right shoulder, arthritis of the right ankle, fibromyalgia, 
arthritis of the back and bilateral hands, a burn scar on the 
right arm, and residuals of Caesarian section.

The veteran claimed some of these disabilities, namely joint 
pain and night sweats, as undiagnosed illnesses due to her 
service in the Persian Gulf.  Throughout the course of 
developing her claims, however, many of the conditions for 
which she sought service connection have been diagnosed, 
i.e., as arthritis, tendonitis, and patellofemoral syndrome, 
as well as depression and mood disorder.  In addition, VA 
examination conducted April 2005 found that the veteran 
manifested insomnia and headaches as a result of the 
diagnosed mood disorder.  Accordingly, the issues have been 
recharacterized to reflect medical findings and the intent of 
the veteran's claims.

The issues of service connection for left and right knee 
patellofemoral pain syndrome; left and right shoulder 
tendonitis; fibromyalgia; and, joint pain involving the back 
and bilateral hands claimed as an undiagnosed illness are 
addressed in the REMAND portion of the decision below are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Service treatment records reveal that the Veteran 
incurred a minor burn to the right arm in May 1989.  

2.  Recent VA examination reveals the presence of a residual 
superficial scar on the volar surface of the right arm below 
the right elbow.  

3.  Service treatment records reveal that the Veteran became 
pregnant during active service; this was confirmed in 
September 1994. 

4.  Service treatment records reveal that the Veteran was 
treated for urinary and gynecologic disorders several times 
during active service.  

5.  The Veteran separated from active service in February 
1995.

6.  The Veteran delivered a baby by cesarean section three 
months after separation from service in May 1995.

7.  There is no evidence of a residual disability resulting 
from pregnancy or cesarean section deliver attributable to 
active service.

8.  The medical evidence does not reveal that the Veteran has 
arthritis of the right ankle.  

9.  The service treatment records do not reveal any 
complaints of, or treatment for, any psychiatric disorder 
during active service; examinations conducted in September 
and October 1994 reveal a normal psychiatric evaluations.

10.  The first diagnosis of any psychiatric disorder is in VA 
treatment records dated in 2004.  

11.  The currently demonstrated psychiatric disorders are not 
shown to be due to any event or incident of the veteran's 
period of active service. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
scar as the residual of a burn to the right arm have been 
met.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.303 (2009).  

2.  The criteria for entitlement to service connection for 
residuals of complications of pregnancy, resulting in the 
need for Caesarean section delivery with resulting scar, have 
not been met.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002 
& Supp. 2009); 38 C.F.R. § 3.303 (2009). 

3.  The criteria for entitlement to service connection for 
arthritis of the right ankle have not been met.  38 U.S.C.A. 
§§ 101(16), 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.303 (2009). 

4.  The criteria for entitlement to service connection for an 
acquired psychiatric disorder have not been met.  38 U.S.C.A. 
§§ 1110; 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice in 
letters dated December 2001, January 2005, and February 2005.  
The claims were subsequently re-adjudicated on multiple 
occasions including supplemental statements of the case 
(SSOCs) dated December 2006 and January 2008.  Most recently, 
the Veteran's claim was readjudicated in an August 2009 SSOC.  
Thus, the duty to notify has been satisfied with respect to 
VA's duty to notify her of the information and evidence 
necessary to substantiate the claim. See Sanders v. 
Nicholson, 487 F.3d 88 (Fed. Cir. 2007).

VA has obtained service treatment records, VA treatment 
records, private medical records, assisted the Veteran in 
obtaining evidence, afforded the Veteran physical 
examinations, and afforded the Veteran the opportunity to 
present statements and evidence.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the Veteran's claims file; and the 
Veteran has not contended otherwise.

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.) See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
at this time.

II.  Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When a chronic disease identity is established in service, 
then a showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the 
condition noted during service (or in a presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b).  The nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

Establishing service connection for a disability requires the 
existence of a "current disability" and a relationship or 
connection between that disability and a disease or injury 
incurred in service.  See 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303; Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992).  Absent evidence of a current disease or injury, 
service connection cannot be granted.  See Degmetich v. 
Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).

When there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  38 
U.S.C.A. § 5107(b) (West 2002).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not 
accorded to each piece of evidence contained in the record; 
not every item of evidence has the same probative value.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990)

A.  Right Arm Scar

The Veteran's service treatment records show that she had a 
burn to her right arm in May 1989.  The burn was minor and 
was treated with cleaning, topical ointment, and dressing.  
No residuals were noted in any subsequent service treatment 
records.  

In April 2009, a VA examination of the Veteran was conducted.  
The examiner noted the history the burn to the arm during 
service.  Physical examination revealed an 8 centimeter by 2 
centimeter scar on the volar surface of the right arm just 
below the right elbow.  It was stable and superficial, but 
hyperpigmented, being darker in color than the adjacent skin.  
The scar was not painful, adherent, elevated, or depressed.  
The examiner indicated that the scar was "asymptomatic, no 
disability."

The evidence supports a grant of service connection for a 
scar as the residual of a burn to the right arm.  Service 
treatment records reveal a minor urn to the right arm during 
service.  VA examination reveals the presence of a residual 
superficial scar from the in-service burn.  Accordingly, 
service connection is warranted.  

B.  Pregnancy Complications and Caesarean Section Delivery

In March 2006, the Veteran submitted a written statement, 
which indicated that she is claiming entitlement to service 
connection for a "C-section scar."  Service treatment 
records reveal that the Veteran was treated several times 
during active service for complaints of abdominal pain.  In 
August 1991, the diagnosis was ultimately viral 
gastroenteritis.  In December 1992, a possible yeast 
infection was suspected and gynecological diagnosis was 
ultimately comdidiavaginitis.  In July and August 1994, her 
repeated symptoms of abdominal pain were diagnosed as urinary 
tract infection (UTI).   She requested pregnancy testing in 
September 1994, which was positive.  A subsequent September 
1994 service department gynecological treatment record 
reveals that the she had complaints of lower abdominal 
cramping.  Evaluation indicated merely, intrauterine 
pregnancy.  A copy of a fetal ultrasound image was attached 
to the treatment record.   In October 1994, examination of 
the Veteran was conducted in conjunction with separation 
proceedings.  The clinical evaluation section of the 
examination report indicated that anus, rectum, genitourinary 
system, and pelvic examinations were not conducted because 
she was "pregnant followed by GYN clinic."

The Veteran separated from service in February 1995.  A 
private hospital record dated May 1995 reveals that she was 
present for pre-operative evaluation.  The note indicated 
urinary tract infection, late prenatal care, and condyloma as 
antepartum complications.  Efforts to induce cervical 
dilation and labor were not completely successful.  The 
Veteran experienced four episodes of bradycardia, and the 
fetal heart rate evidence indicated that the baby was not 
tolerating labor adequately.  Accordingly, the decision was 
made to deliver the baby by Cesarean section.  A follow-up 
record, dated July 1995, reveals that the Veteran delivered 
her baby by a "lower transverse cesarean section secondary 
to fetal heart rate abnormalities."  This record indicates a 
postpartum complication of endometritis, which was treated 
successfully with antibiotics.  Physical examination revealed 
a "normal postpartum examination," and surgical scar was 
noted to be well healed without evidence of herniation or 
infection.  

Private medical records dated subsequent to 1995 reveal 
periodic treatment for urinary tract or gynecological 
symptoms.  In October 1997, she was diagnosed with bacterial 
vaginosis, which was successfully treated because a September 
1998 gynecological clinic note indicates a normal 
examination, as does a March 2000 examination report.  A 
September 2002 treatment record reveals that the Veteran had 
symptoms of fever, nausea, and vomiting which were diagnosed 
as a urinary tract infection and treated with prescription 
medication.

In April 2009, a VA Compensation and Pension examination of 
the Veteran was conducted.  The examiner reviewed the 
Veteran's medical records and history including her service 
treatment records and post-service records with specific 
attention to the private records related to the Veteran's 
labor and delivery of her baby by cesarean.  Physical 
examination of the abdomen revealed a scantly visible well 
healed lower abdominal scar.  Gynecological examination was 
normal.  The examiner indicated a diagnosis of "previous 
cesarean section without residuals."  

The preponderance of the evidence is against the claim for 
service connection for the residuals of complications of 
pregnancy, resulting in the need for Caesarean section 
delivery with resulting scar.  The evidence of record shows 
that the Veteran became pregnant while in active service.  
She gave birth by cesarean section in May 1995, approximately 
three months after she separated from service.  The May 1995 
medical records and the April 2009 VA examination report both 
indicate that the key factor resulting in the need for 
cesarean section delivery was failed induction of labor and 
fetal heart rate abnormalities.  The Veteran did have a 
urinary tract infection and a condyloma at the time of her 
admission for deliver of her baby.  However, there is no 
medical evidence of record linking these specific disorders 
to active service or to any urinary tract or gynecologic 
symptoms treated during service.  Recent gynecological 
examinations have normal findings and both the private and VA 
medical evidence of record fails to reveal any residual 
disability resulting from the Veteran's cesarean section 
delivery of a baby, which was three months after separation 
from service.  Accordingly, service connection is not 
warranted.   

C.  Arthritis of the Right Ankle

The Veteran claims entitlement to service connection for 
arthritis of the right ankle.  A May 1999 service treatment 
record reveals that the Veteran had symptoms of right ankle 
pain with running.  The assessment was overuse syndrome.  A 
June 1994 service department x-ray record reveals that the 
Veteran had complaints of right ankle pain from a twisting 
injury.  X-ray examination revealed an "extremely miniscule 
calcification at the inferior tip of the distal fibula.  This 
is suggestive of a small avulsion fracture, age 
indeterminate.  The bony structures are otherwise 
unremarkable."  She was treated with an ankle wrap and 
crutches.  

In March 2003, a VA Compensation and Pension examination of 
the Veteran was conducted.  She reported symptoms of ankle 
pain.  Physical examination reveled discomfort on range of 
motion of the right ankle.  X-ray examination of both ankles 
was within normal limits.  The diagnosis was "residuals of 
avulsion fracture of the right ankle."  

Service connection for the residuals of a fracture of the 
right ankle was granted in an April 2003 rating decision and 
a 10 percent disability rating was assigned pursuant to 
Diagnostic Code 5271 for limited motion of the ankle.  
38 C.F.R. § 4.71a, Diagnostic Code 5271.  

In April 2009, the most recent VA Compensation and Pension 
examination of the Veteran was conducted.  She reported right 
lateral ankle pain since service, along with occasional 
swelling and weakness.  Physical examination of the right 
ankle revealed tenderness to palpation.  X-ray examination of 
the right ankle revealed "no evidence of fracture, 
dislocation, or arthritic change."  The diagnosis was 
"right ankle fracture / sprain with residual pain."  These 
findings are consistent with the August 2005 VA Compensation 
and Pension examination, which diagnosed right ankle sprain / 
strain with no x-ray evidence of arthritis.  

The preponderance of the evidence is against the claim for 
service connection for arthritis of the right ankle.  Service 
connection is already in effect for the residuals of a 
fracture of the right ankle at a 10 percent disability rating 
pursuant to Diagnostic Code 5271 for limited motion of the 
ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  The medical 
evidence from the 2009 VA examination reveals that the 
Veteran does not have arthritis of the right ankle on x-ray 
examination.  Accordingly, service connection for arthritis 
of the right ankle, as a separate disability from the 
currently service-connected right ankle disability, is not 
warranted.  See Degmetich v. Brown, 104 F.3d 1328 (1997) 
(Interpreting 38 U.S.C. § 1131 as requiring the existence of 
a present disability for VA compensation purposes).

D.  Psychiatric Disorder

The Veteran claims entitlement to service connection for an 
acquired psychiatric disorder.  Service connection for 
posttraumatic stress disorder was denied in an April 2003 RO 
rating decision.  The Veteran did not appeal that decision 
and it became final.  However, the United States Court of 
Appeals for Veterans Claims (Court) has recently held that 
claims for service connection for PTSD may encompass claims 
for service connection for all diagnosed psychiatric 
disabilities.  Clemons v. Shinseki, 23 Vet.App. 1, 5 (2009).  
Accordingly, the Board will review and address all of the 
evidence related to all psychiatric disabilities of record, 
including PTSD.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Psychoses may be presumed to have been incurred during active 
military service if the psychotic disorder becomes manifest 
to a degree of 10 percent within the first year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).  In the present case, there 
is no evidence of record showing that the Veteran has been 
diagnosed with a psychotic disorder.  See 38 C.F.R. § 3.384 
(2008).

Service connection for posttraumatic stress disorder 
requires: (1) medical evidence establishing a diagnosis of 
the condition; (2) credible supporting evidence that the 
claimed in-service stressor occurred; and, (3) a link 
established by medical evidence, between current symptoms and 
an in-service stressor.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Furthermore, if the claimant did not engage in combat with 
the enemy or if the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and her 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  Service 
department records must support, and not contradict, the 
claimant's testimony regarding non-combat stressors.  Doran 
v. Brown, 6 Vet. App. 283 (1994); see also Fossie v. West, 12 
Vet. App. 1, 6 (1998), (If the veteran engaged in combat, his 
lay testimony regarding stressors will be accepted as 
conclusive evidence of the presence of in-service stressors).  
38 U.S.C.A 1154(b); 38 C.F.R. § 3.304(f).  If, however, the 
veteran was not engaged in combat, she must introduce 
corroborative evidence of his claimed in-service stressors.  
Under such circumstances, the veteran's lay testimony 
regarding the stressor would thus be insufficient, standing 
alone, to establish service connection.  See Moreau, 9 Vet. 
App. at 395. 

 "Where it is determined, through recognized military 
citations or other supportive evidence, that the veteran was 
engaged in combat with the enemy and the claimed stressors 
are related to such combat, the veteran's lay testimony 
regarding claimed stressors must be accepted as conclusive as 
to their actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be 'satisfactory,' e.g., 
credible, and 'consistent with the circumstances, conditions, 
or hardships of [combat] service.'"  Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993); 38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304 (2007).  

The veteran served in the Army from March 1989 to February 
1995.  Her military occupational specialty was as a food 
service specialist, cook.  She served in Saudi Arabia from 
October 1990 to April 1991.  There is no indication in any of 
the Veteran's service records that she served in combat.  

The Veteran's service treatment records do not reveal any 
complaints of, or treatment for, any psychiatric disorder 
during active service.  Examinations conducted with respect 
to the Veteran's separation from active service in September 
and October 1994 reveal a normal psychiatric evaluations.

In October 2002, the Veteran submitted a stressor statement 
with respect to her claim for PTSD.  She reported two vague 
stressors.  First, was living in a large gymnasium setting in 
Saudi Arabia and alleging that when the lights were out 
"some men would try to take advantage of you" with 
inappropriate touching.  Second, she indicated a general fear 
of air or scud missile attack, although she did not indicate 
that any such attack occurred.  

In February 2003, a VA psychiatric examination of the Veteran 
was conducted.  The Veteran reported that she had never been 
treated for a psychiatric disorder, and that she was 
currently not under treatment.  She reported service in Saudi 
Arabia during the Persian Gulf War, but indicated that she 
did not have combat duty, contact with casualties, or an 
injury related to this service.  She did not have any 
specific psychological complaints.  After full mental status 
examination, the diagnosis was "no significant psychological 
problem."  

A VA outpatient treatment record dated October 2004 reveals 
that the Veteran was being seen for treatment of joint pain.  
At this visit, she was screened for PTSD.  Based on her 
answer to the four screening questions administered by a 
nursing assistant, the entry was made indicating "PTSD 
screen positive."  Based solely on this screening the 
treating general physician indicated an assessment of mild 
PTSD and gave the Veteran a trial prescription of Paxil.  

In April 2005, a VA Compensation and Pension examination of 
the Veteran was conducted.  She reported difficulty sleeping 
and having headaches.  The diagnosis was insomnia and 
headaches related to mood disorder.

A VA psychiatric outpatient evaluation dated December 2005 
indicates that it was the initial assessment of the Veteran 
upon entering treatment with the mental hygiene clinic for 
symptoms of "depression."  The indentifying information 
indicated that the Veteran had a "long psychiatric 
history," which is in contrast to her report on the 2003 VA 
examination indicating no prior psychiatric treatment.  The 
Veteran reported symptoms of depression "for many years," 
but that symptoms had increased in the last six months due to 
several recent stressors such as loss of a job, financial 
difficulties, death of an aunt, and a sister's illness.  She 
reported symptoms of depression, insomnia, decreased energy, 
difficulty concentrating, and memory problems.  On reporting 
her social history she became "emotional when asked about 
sexual abuse," reluctantly endorsed abuse, but provided no 
details.  On history, she reported duty in "Kuwait during 
Operation Desert Storm in 1990.  She had mild / moderate 
exposure to combat."  Again, this does not match her prior 
reports of no exposure to combat or the information in her 
service records.  The diagnosis was major depressive 
disorder, rule out bipolar disorder, questionable mild 
chronic PTSD.  A March 2006 VA treatment record indicated 
depression, headaches, insomnia, and nightmares on the 
problem list.  

In April 2009, the most recent VA Compensation and Pension 
psychiatric examination of the Veteran was conducted.  The 
examiner reviewed the Veteran's complete service and medical 
history as indicated above.  On direct questioning, she 
reported symptoms of depression dating back approximately 
eight years, and that it worsened with the recent death of 
her sister in 2007.  With respect to her Gulf War service, 
she reported having to "suit-up for scud missile attacks, 
but there were no nearby scud missile hits."  The examiner 
noted that the Veteran reports some symptoms of PTSD, but 
that she did not meet the full criteria for a diagnosis of 
PTSD.  The diagnosis was depressive disorder that the 
examiner indicated had its onset in approximately 2005 and 
was not related to military service.  

The preponderance of the evidence is against the Veteran's 
claim for a psychiatric disorder.  There is no evidence of 
any psychiatric disorder during active service.  The medical 
evidence of record reveals that the Veteran has a current 
diagnosis of depression, which had its onset after service 
and is not related to military service.  To the extent that 
there are diagnoses of PTSD of record, they have been made by 
treating physicians, many of whom are not mental health 
providers.  The diagnoses of PTSD that are of record do not 
indicate any specific stressor relied upon in making the 
diagnosis.  Moreover, during her initial claim for service 
connection for PTSD, the Veteran only provided non-specific 
stressors which could not be verified.  Finally, the 2009 VA 
examination report indicates that, after a full review of all 
the evidence of record, the Veteran does not meet the 
criteria for a diagnosis of PTSD.  Accordingly, service 
connection is not warranted.  






ORDER

Service connection for a scar as the residual of a burn to 
the right arm is granted.

Service connection for the residuals of complications of 
pregnancy, resulting in the need for Caesarean section 
delivery with resulting scar, is denied.  

Service connection for arthritis of the right ankle is 
denied.

Service connection for an acquired psychiatric disorder, to 
include a mood disorder, depression and symptoms of night 
sweats, insomnia, and headaches, is denied.


REMAND

The veteran seeks service connection for:  fibromyalgia; left 
and right knee patellofemoral pain syndrome; left and right 
shoulder tendonitis; joint pain involving the back; and, 
joint pain of both hands.  

Because the Veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection 
may also be established under 38 C.F.R. § 3.317.  Under that 
section, service connection may be warranted for a Persian 
Gulf veteran who exhibits objective indications of a 
qualifying chronic disability that became manifest during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than not later than 
December 31, 2011.  See 38 C.F.R. § 3.317(a)(1)).  
Fibromyalgia is a qualifying chronic disability.  38 C.F.R. § 
3.317(a)(2)(i)(B)(2).  

An undiagnosed illness manifest by such "signs or symptoms" 
as muscle  and joint pain is also a qualifying chronic 
disability.  38 C.F.R. § 3.317(b).

VA examination of the Veteran was conducted in April 2009.  
On the joints portion of the examination specific diagnoses 
were made in relation to the Veteran's claimed joint pain of 
the shoulders, hands, back and knees.  However, no x-ray 
examination of most of these joints was conducted.  At the 
same time, a fibromyalgia examination indicated a diagnosis 
of fibromyalgia with trigger points being the joints given 
specific diagnoses in the joints examination.  Moreover, the 
diagnosis of fibromyalgia seems to have been made solely on 
the Veteran's report of having been previously diagnosed, 
with no dates or supporting evidence provided.  

Nevertheless, there are differing diagnoses of record from 
the 2009 VA Compensation and Pension examination with respect 
to the Veteran's joint pain that need to be resolved.  When 
the medical evidence is inadequate, VA must supplement the 
record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide the 
specific information with respect to 
the date, and medical facility where 
she claims she was first diagnosed with 
fibromyalgia.  Ask her to execute the 
proper authorizations necessary for VA 
to obtain all these records.  All 
information obtained should be made 
part of the file.  Document all efforts 
made to obtain these records.  

2.  The veteran should be accorded a VA 
joints examination.  The report of 
examination should include a detailed 
account of all manifestations of joint 
pain of both knees, both shoulders and 
both hands found to be present.  All 
necessary tests should be conducted, 
including x-ray examination of both 
knees, both shoulders and both hands.  
The examiner should review the results 
of any testing prior to completion of 
the report.  The examiner should 
indicate if the Veteran has any current 
musculoskeletal disorder of the knees, 
shoulders, and hands, and to express an 
exact diagnosis of the disorders found.  
The examiner should express opinions as 
to the etiology of any knee, shoulder, 
and/or hand disability diagnosed:

*	Is it at least as likely as not (50 
percent or greater probability) that 
any current knee, shoulder, or hand 
disorder is related to active service 
despite an absence of complaints of 
symptoms during service?
 
*	Are there objective indications of 
chronic disability shown by signs or 
symptoms that include muscle pain and 
joint pain of the knees, shoulders, 
and hands?  

The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examining physician 
should provide a complete rationale for 
all conclusions reached.

3.  The veteran should be accorded the 
appropriate VA examination for spine 
disorders.  The report of examination 
should include a detailed account of all 
manifestations of the low back disorders 
found to be present.  All necessary tests 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  The 
examiner should indicate the current 
diagnosis of any low back disabilities.  
The examiner should express opinions as to 
the etiology of any low back disability 
diagnosed:

*	Is it at least as likely as not (50 
percent or greater probability) that 
any current low back disorder is the 
related to the symptoms of low back 
pain noted during service?

*	Are there objective indications of 
chronic disability shown by signs or 
symptoms that include muscle pain and 
joint pain of the low back?

The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examiner physician 
should provide complete rationale for all 
conclusions reached.

4.  The veteran should be accorded the 
appropriate examination for fibromyalgia.  
The report of examination should include a 
detailed account of all manifestations of 
the muscle and joint pain found to be 
present.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The examiner 
should review the medical evidence of 
record and indicate if it supports a 
diagnosis of fibromyalgia, or whether the 
Veteran's complaints of joint pain have 
different diagnoses as established by 
orthopedic examination?  The claims folder 
and a copy of this remand must be made 
available and reviewed by the examiner in 
conjunction with the examination.  The 
examining physician should provide a 
complete rationale for all conclusions 
reached.

5.  Following the above, readjudicate the 
Veteran's claims for service connection 
for fibromyalgia, a bilateral shoulder 
disorder, bilateral hand disorder, 
bilateral knee disorder, and a low back 
disorder.  If any benefit on appeal 
remains denied, a Supplemental Statement 
of the Case should be issued, and the 
Veteran and her representative should be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).






______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


